Case 20-10343-LSS Doc 4734 Filed 05/21/21 Page 1of1

 

US BAN C
May 9, 2021 isrpMRUP Toy
> TPICT OF ngs COURT
LAWAR

Your Honor,

I was a child battling cancer, when it finally went into remission, my Mom
was trying te do what she could to normalize my childhood. My Mom as a single
parent, always did all she could do in her power to comfort me and make feel
secure. In order to build up my confidence, she told me that she was going to
sign me up to become a Cub Scout. She said they will make me strong and teach
me how to survive in the wilderness, and how it would be such fun and good for
me to get out end be around kids my age. She had no ideal that she wes placing
into the hands of predators. Grown men end older boys, who would strip me of
avery ounce of my childhood, that survive the threat of cancer. I was
sexually tortured, and told that this was baing done, in order to make me a
man, so one day I will be strong, proud and maybe sn eagle scout. For some
unknown reason I could not tell my Mother what I was happening to me, I knew
it was not right, I still have nightmares from when I told her, and beg by her
not tell on me. I can still remember the look on her face, as the tears
trickle down her cheeks.

I believed no one could ever understand how that experience, with both the
Cub and Boy Scout cause me too throw away by Life.

Respectfully submitted

     

IL Vele ve 45 The
Plaw Sauls ox play /Ve

 
